[Cite as State v. Krankovich, 2021-Ohio-4297.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 HARRISON COUNTY

                                          STATE OF OHIO,

                                          Plaintiff-Appellee,

                                                  v.

                                   KETURAH KRANKOVICH,

                                       Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 21 HA 0001


                                    Criminal Appeal from the
                         Harrison County Court of Harrison County, Ohio
                                     Case No. CRB-19-222

                                         BEFORE:
                 David A. D’Apolito, Gene Donofrio, Cheryl L. Waite, Judges.


                                          JUDGMENT:
                                Vacated, Reversed and Remanded.


 Atty. Lauren E. Knight, Prosecuting Attorney, and Atty. Jack Felgenhauer, Assistant
 Prosecuting Attorney, 111 West Warren Avenue, P.O. Box 248, Cadiz, Ohio 43907,
 for Plaintiff-Appellee and

 Atty. Ronald Yarwood, Atty. James S. Gentile, and Atty. Edward Czopur, DeGenova &
 Yarwood, Ltd., 42, North Phelps Street, Youngstown, Ohio 44503, for Defendant-
 Appellant.
                                                                                         –2–


                                Dated: November 22, 2021


 D’APOLITO, J.

       {¶1}   Appellant, Keturah Krankovich, appeals from the September 16, 2020 and
December 15, 2020 judgments of the Harrison County Court convicting and sentencing
her for aggravated menacing and resisting arrest following a bench trial. On appeal,
Appellant asserts the trial court erred in conducting a bench trial because she demanded
a trial by jury and Appellant never waived her right to a trial by jury. In the alternative,
Appellant argues the trial court lacked sufficient evidence to convict her on both charges
and/or alleges that her convictions are against the manifest weight of the evidence. For
the reasons stated, because Appellant was denied her right to a trial by jury, we vacate
her conviction and sentence, reverse the judgments of the trial court and remand for a
new trial.

                          FACTS AND PROCEDURAL HISTORY

       {¶2}   On August 12, 2019, Appellee, the State of Ohio, filed a criminal complaint
against Appellant charging her with aggravated menacing, a misdemeanor of the first
degree, in violation of R.C. 2903.21(A), and resisting arrest, a misdemeanor of the second
degree, in violation of R.C. 2921.33(A). Appellant pleaded not guilty to both charges. On
August 29, 2019, Appellant’s counsel filed a “Notice of Appearance, Waiver of Time, and
Demand for Jury Trial.”
       {¶3}   On October 16, 2019, the trial court initially set the matter for a trial by jury
which was scheduled for February 13, 2020. Appellant’s counsel subsequently withdrew
and Appellant proceeded pro se. On February 7, 2020, Appellant filed a pro se motion
again demanding a trial by jury.
       {¶4}   Notwithstanding the foregoing demands and the scheduled trial by jury, a
bench trial commenced on February 14, 2020. Prior to beginning trial, the following
dialogue occurred between the trial judge and Appellant:

       THE COURT: And Ms. Krankovich, are you prepared to proceed?




Case No. 21 HA 0001
                                                                                                          –3–


        MS. KRANKOVICH: No. I requested - - my previous attorney, Mr. - - the one
        from Columbus, he requested a jury trial and I am not prepared for this. No.

        THE COURT: I think we discussed this at every one of the pretrial
        conferences over the course of the past several months and you had
        indicated to me at the last one that you were prepared to proceed whether
        you were represented by counsel or not

        MS. KRANKOVICH: That was for the DUI that was three years long that
        you took over a year to answer one of the motions, Your Honor.1

        THE COURT: No, both cases were set for pretrial on all those dates.

        MS. KRANKOVICH: I was not under that impression. I was under the
        impression that was the three year old DUI that was set for trial.

        THE COURT: No. We were very clear that both of them were set. And we
        discussed that again yesterday. So it’s going to go forward today as I had
        indicated - -

        MS. KRANKOVICH: I’ll just (inaudible).

        THE COURT: - - in the past pretrial conferences and it’s going forward
        today.

        Any opening statement by the State?

        [PROSECUTOR]: Thank you, Your Honor.

        MS. KRANKOVICH: I’m not doing this.



1 In those cases, because the trial by jury for OVI, resisting arrest, and disorderly conduct commenced in
violation of Appellant’s statutory speedy trial rights, this court reversed Appellant’s conviction and sentence,
vacated the judgment of the trial court, and dismissed the matter with prejudice. State v. Krankovich, 7th
Dist. Harrison Nos. 20 HA 0002 and 20 HA 0004, 2021-Ohio-2366.




Case No. 21 HA 0001
                                                                                        –4–


(2/14/2020 Bench Trial T.p., p. 3-4)

       {¶5}   Although Appellant had twice demanded a trial by jury in writing, which the
trial court initially set, and stated on the record that she was not prepared to proceed, the
court nevertheless began a bench trial on February 14, 2020. The bench trial did not
conclude on that date. Rather, the proceedings were recessed and set to resume at a
later time.
       {¶6}   In the interim, on March 16, 2020, the trial court filed an “Order Declaring A
Judicial Emergency And Continuity Of Operations Of The Court Due To Covid-19
Pandemic.” The Supreme Court of Ohio subsequently filed actions tolling the time
requirements due to the pandemic.
       {¶7}   The bench trial was set to resume on July 22, 2020. Five days before that
scheduled date, Appellant retained new counsel. Appellant’s representatives filed a
“Motion To Convert Bench Trial To A Pretrial.” The trial court continued the bench trial to
September 16, 2020.
       {¶8}   On August 17, 2020, Appellant’s counsel filed a “Motion To Enforce Jury
Trial Right,” stressing the following: a jury demand had been filed on August 29, 2019;
despite this demand, Appellant was not afforded a trial by jury; a bench trial was started
on February 14, 2020 but not finished; at that time, Appellant did not have counsel; and
the bench trial conducted here was done so without jurisdiction and as a result is void.
Appellant’s third written demand for trial by jury was denied by the trial court during the
morning when the bench trial resumed, September 16, 2020. Specifically, the trial court
determined that although Appellant timely filed a written jury demand, such would not be
honored because she did not pay the deposit required by its local rule.
       {¶9}   Following the bench trial, on September 16, 2020, Appellant was found
guilty on both counts as charged in the complaint. On December 15, 2020, the trial court
consecutively sentenced Appellant as follows: on count one, 180 days in jail, 170 days
suspended, plus a $1,000 fine, $750 suspended; and on count two, 90 days in jail, 80
days suspended, plus a $500 fine, $300 suspended. The court further placed Appellant
on supervised probation, ordered that she pay fines and costs, and ordered that she have




Case No. 21 HA 0001
                                                                                               –5–


no contact with the victim. Appellant filed a timely appeal and raises five assignments of
error.2

                                 ASSIGNMENT OF ERROR NO. 1

          APPELLANT WAS DENIED HER RIGHT TO A JURY TRIAL AS
          GUARANTEED BY THE SIXTH AND FOURTEENTH AMENDMENTS OF
          THE UNITED STATES CONSTITUTION, AS WELL AS ARTICLE I,
          SECTIONS 5 AND 10 OF THE OHIO CONSTITUTION WHEN THE TRIAL
          COURT FORCED HER TO A TRIAL TO THE BENCH AFTER ADMITTING
          A TIMELY JURY DEMAND WAS MADE.

          {¶10} Appellant’s first assignment of error, in which she argues that she was
denied her right to a trial by jury, is dispositive of this appeal.
          {¶11} The Sixth Amendment to the United States Constitution, made applicable
to the states through the Fourteenth Amendment, guarantees a criminally accused the
right to trial by jury.        State v. Lomax, 114 Ohio St.3d 350, 2007-Ohio-4277, ¶ 6,
citing Duncan v. Louisiana, 391 U.S. 145 (1968).
          {¶12} Crim.R. 23 also addresses trial by jury, and states in part:

          (A) Trial by Jury. * * * In petty offense cases, where there is a right of jury
          trial, the defendant shall be tried by the court unless he demands a jury trial.
          Such demand must be in writing and filed with the clerk of court not less
          than ten days prior to the date set for trial, or on or before the third day
          following receipt of notice of the date set for trial, whichever is later. Failure
          to demand a jury trial as provided in this subdivision is a complete waiver of
          the right thereto.

Crim.R. 23(A).

          {¶13} Regarding waiver, R.C. 2945.05 provides:




2   Appellant’s sentence was stayed pending appeal.


Case No. 21 HA 0001
                                                                                        –6–


      In all criminal cases pending in courts of record in this state, the defendant
      may waive a trial by jury and be tried by the court without a jury. Such waiver
      by a defendant, shall be in writing, signed by the defendant, and filed in said
      cause and made a part of the record thereof. It shall be entitled in the court
      and cause, and in substance as follows: “I __________, defendant in the
      above cause, hereby voluntarily waive and relinquish my right to a trial by
      jury, and elect to be tried by a Judge of the Court in which the said cause
      may be pending. I fully understand that under the laws of this state, I have
      a constitutional right to a trial by jury.”

      Such waiver of trial by jury must be made in open court after the defendant
      has been arraigned and has had opportunity to consult with counsel. Such
      waiver may be withdrawn by the defendant at any time before the
      commencement of the trial.

R.C. 2945.05.

      {¶14} Regarding petty offense cases and the right to a trial by jury, the Supreme
Court of Ohio has held:

      Where a defendant in a petty offense case has a right to a trial by jury and
      pleads not guilty and demands a jury trial in the manner provided by Crim.R.
      23(A), it must appear of record that such defendant waived this right in
      writing in the manner provided by R.C. 2945.05, in order for the trial court
      to have jurisdiction to try the defendant without a jury.

State v. Tate, 59 Ohio St.2d 50 (1979), syllabus.

      {¶15} A criminal defendant in a petty offense case has the right to a trial by jury if
the punishment includes the potential for incarceration. Id. at 51-52.
      {¶16} The instant matter involves petty offenses as Appellant was charged,
convicted, and sentenced for misdemeanors of the first and second degrees. Since the
potential, as well as the actual, penalty imposed for these misdemeanor violations were
imprisonment, Appellant possessed the right to a trial by jury.          See R.C. 2929.24


Case No. 21 HA 0001
                                                                                          –7–


(“Misdemeanor jail terms,” (A)(1) not more than 180 days in jail for a first degree
misdemeanor; (2) not more than 90 days in jail for a second degree misdemeanor); R.C.
2945.17 (“Right of trial by jury”).
       {¶17} “Once a defendant in a petty offense case requests a trial by jury, the trial
court may not conduct a bench trial ‘unless the defendant makes a knowing, voluntary,
and intelligent waiver of his right to a jury trial, and that waiver is made part of the record
pursuant to R.C. 2945.05.’” Columbus v. Davis, 10th Dist. Franklin Nos. 19AP-715, 716,
717, 718, 719, 2021-Ohio-2114, ¶ 47, quoting State v. Pflanz, 135 Ohio App.3d 338, 339
(1st Dist.1999), citing Tate, supra.
       {¶18} As stated, the record reveals that Appellant, through counsel, filed a timely
written jury demand on August 29, 2019. That demand complied with the requirements
of Crim.R. 23(A) as it was filed in writing and made within the specified deadline. The
trial court initially acknowledged Appellant’s written jury demand and originally set the
matter for a trial by jury which was scheduled for February 13, 2020. Appellant’s counsel
subsequently withdrew and Appellant proceeded pro se. On February 7, 2020, Appellant
filed a pro se motion again demanding a trial by jury. Notwithstanding the foregoing
demands and the scheduled trial by jury, the trial court instead held a bench trial, which
commenced on February 14, 2020.
       {¶19} Although Appellant had twice demanded a trial by jury in writing, which the
trial court initially set, and stated on the record that she was not prepared to proceed, the
court nevertheless began a bench trial on February 14, 2020. The bench trial did not
conclude on that date. Rather, the proceedings were recessed and ultimately set to
resume on September 16, 2020, due to the Covid-19 pandemic and tolling events.
       {¶20} Appellant retained new counsel. On August 17, 2020, Appellant’s counsel
filed a “Motion To Enforce Jury Trial Right,” stressing the following: a jury demand had
been filed on August 29, 2019; despite this demand, Appellant was not afforded a trial by
jury; a bench trial was started on February 14, 2020 but not finished; at that time,
Appellant did not have counsel; and the bench trial conducted here was done so without
jurisdiction and as a result is void. Appellant’s third written demand for trial by jury was
denied by the trial court during the morning when the bench trial resumed, September 16,
2020. Specifically, the trial court determined that although Appellant timely filed a written



Case No. 21 HA 0001
                                                                                          –8–


jury demand, such would not be honored because she did not pay the deposit required
by its local rule.
       {¶21} In support of its agreement with the trial court’s decision, the State cites to
Walters v. Griffith, 38 Ohio St.2d 132 (1974), for the following proposition:

       Local court rules, requiring an advance deposit as security for the costs of
       a jury trial and providing that the failure of a party to advance such deposit
       constitutes a waiver of the right to a trial by jury, are moderate and
       reasonable regulations of the right of trial by jury, and are constitutional and
       valid.

Id. at syllabus.

       {¶22} Walters is a civil case involving a suit regarding $600 in architectural
services rendered. As such, Walters has no application to this criminal case at bar.
       {¶23} Regarding criminal cases, the law is clear that “[a] jury trial in a municipal
court shall be demanded in the manner prescribed in the * * * Rules of Criminal
Procedure.” R.C. 1901.24(A). At issue here is Crim.R. 23 which governs jury demands
in petty offense cases. Again, Appellant’s August 29, 2019 jury demand complied with
the requirements of Crim.R. 23(A) as it was filed in writing and made within the specified
deadline.
       {¶24} The law is also clear that Appellant could not be tried without a jury unless
she filed a written waiver of the jury demand in accordance with R.C. 2945.05. The record
reveals that Appellant demanded a trial by jury. The trial court even set the matter for a
trial by jury. Appellant never waived her jury demand. Thus, the trial court was without
jurisdiction to conduct a bench trial. See State v. Hendricks, 5th Dist. No. 14-CA-34,
2015-Ohio-510, ¶ 13; State v. Flaningan, 11th Dist. Portage Nos. 2013-P-0033 and 2013-
P-0034, 2014-Ohio-1155, ¶ 29. Because Appellant had a right to be tried by a jury and
did not waive that right, her convictions must be reversed and the matter remanded for a
new trial. Hendricks, supra, at ¶ 14; Flaningan, supra, at ¶ 37; Davis, supra, at ¶ 48.
       {¶25} Appellant’s first assignment of error has merit.




Case No. 21 HA 0001
                                                                                             –9–


                              ASSIGNMENT OF ERROR NO. 2

       THE CONVICTION FOR AGGRAVATED MENACING WAS BASED ON
       INSUFFICIENT EVIDENCE AS THERE WAS NO PROOF THAT THE
       ALLEGED “VICTIM” ACTUALLY FEARED HARM.

                              ASSIGNMENT OF ERROR NO. 3

       THE CONVICTION FOR AGGRAVATED MENACING WAS AGAINST
       THE MANIFEST WEIGHT OF THE EVIDENCE AS THERE WAS NO
       TESTIMONY THAT THE ALLEGED “VICTIM” EXPERIENCED ANY
       FEAR OF HARM.

                              ASSIGNMENT OF ERROR NO. 4

       THE CONVICTION FOR RESISTING ARREST WAS NOT BASED ON
       SUFFICIENT EVIDENCE AS THE STATE FAILED TO PROVE AN
       AFFIRMATIVE ACT OF RESISTING.

                              ASSIGNMENT OF ERROR NO. 5

       THE CONVICTION FOR RESISTING ARREST WAS AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE AS THERE WAS NO
       TESTIMONY THAT APPELLANT ACTUALLY RESISTED.

       {¶26} Based on this court’s disposition in Appellant’s first assignment of error, we
find Appellant’s second through fifth assignments, dealing with sufficiency and manifest
weight of the evidence, moot. See App.R. 12(A)(1)(c); State v. Bell, 2d Dist. Greene No.
2017-CA-8, 2017-Ohio-7512, ¶ 23 (sufficiency and manifest weight of the evidence
assignments of error are rendered moot when an appellate court reverses and remands
a matter for a trial by jury due to a trial court’s lack of jurisdiction to conduct a bench trial).




Case No. 21 HA 0001
                                                                                – 10 –


                                   CONCLUSION

       {¶27} For the foregoing reasons, Appellant’s first assignment of error is well-
taken, thereby rendering her second through fifth assignments moot. Because Appellant
was denied her right to a trial by jury, her conviction and sentence are vacated, the
judgments of the Harrison County Court are reversed and the matter is remanded for a
new trial.




Donofrio, P.J., concurs.

Waite, J., concurs.




Case No. 21 HA 0001
                                                                                     – 11 –




       For the reasons stated in the Opinion rendered herein, it is the final judgment
and order of this Court that because Appellant was denied her right to a trial by jury, we
vacate Appellant’s conviction and sentence. The judgments of the Harrison County
Court of Harrison County, Ohio, are reversed. We hereby remand this matter to the
trial court for a new trial. Costs to be taxed against the Appellee.
       A certified copy of this opinion and judgment entry shall constitute the mandate
in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
a certified copy be sent by the clerk to the trial court to carry this judgment into
execution.




                                NOTICE TO COUNSEL

       This document constitutes a final judgment entry.




Case No. 21 HA 0001